Citation Nr: 1313351	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  09-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated as 80 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to August 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board denied the Veteran's claim in a March 2012 decision.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Court Order, pursuant to a Joint Motion for Partial Remand, the Veteran's claim for entitlement to an increased rating for hearing loss was remanded to the Board for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

In the Joint Motion for Partial Remand, the parties agreed that VA did not provide an adequate examination of the Veteran.  Specifically, at a December 2008 VA audiometric examination, the Veteran indicated that he could hear sounds but could not distinguish words.  He also reported significant difficulty understanding his wife's words and localizing sounds.  The Veteran stated that his hearing loss would dramatically impact his occupational functioning if he were not retired because he had trouble conversing and listening in one-on-one situations.  Audiometric testing revealed that the Veteran had profound hearing loss with speech recognition scores of 20 percent in the right ear and 44 percent in the left ear which the examiner noted were very poor and poor scores, respectively.  Although the parties noted that the examiner concluded that the Veteran's hearing loss has no impact on his occupational functioning and activities of daily living, the examiner concluded that tinnitus had no impact on these activities.  In fact, the examiner made no finding with regard to the impact of the Veteran's hearing loss disability on his occupational functioning.  Consequently, another VA examination and opinion is necessary.  

VA outpatient treatment reports dated through October 2008 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after October 2008 should be obtained and associated with the claims file.    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dated since October 2008.

2.  Schedule the Veteran for a VA audiological examination to evaluate the current severity of his bilateral hearing loss.  The claims folder should be made available to the examiner for review.  The evaluation should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test as required by 38 C.F.R. § 4.85(a).  The examiner should specifically comment on the impact of the Veteran's hearing disability on his employment and activities of daily living.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



